DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
The amendment filed on October 11, 2022, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification and claims have overcome the objections and the rejections under 35 U.S.C. 101 previously set forth in the non-final Office action mailed May 10, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 appears to recite both an apparatus (a game comprising a playing field, a defined area, and a remaining area) and method steps for using the apparatus (“wherein upon commencement of the game there are one or more balls placed into play and in possession by the second team”). The examiner notes that the term “game” appears to be used in the preamble to refer to a game apparatus, while the term “game” in the body of the claim at line 14 appears to be used to refer to a game method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b), because it is unclear whether direct infringement would occur when the apparatus is created or when the method steps are carried out. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). See MPEP 2173.05(p). For the purpose of examination, claim 1 will be interpreted as being directed to a game apparatus comprising a playing field as claimed, and the limitation “wherein upon commencement of the game there are one or more balls placed into play and in possession by the second team” in lines 14-15 will be interpreted as an intended use of the game apparatus. Claims 2-10 are rejected in view of their dependency from claim 1.
Additionally, claim 2 appears to recite an additional method step for using the apparatus (“wherein upon commencement of the game the first team of players are positioned on a first side of the playing field including the defined area, and the second team of players is positioned on a second side of the field opposite the first side”), which renders the claim indefinite for the reasons discussed above for claim 1. For the purpose of examination, claim 2 will be interpreted as describing an intended use of the game apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller+Miller Real Estate (non-patent literature; hereinafter Miller).
Regarding claim 1, Miller discloses a game comprising a playing field (NPL document, pg. 2, “half-size soccer field”; see annotated image below) having an outer boundary defined by one or more marking elements (i.e., the white outer lines of the field); a defined area (see goal box in image below) at only one end of the playing field and having an outer boundary defined by one or more marking elements (i.e., the white outer lines of the goal box), the defined area being positioned within the outer boundary of the playing field and being accessible from multiple sides on the playing field for a player holding a ball to enter the defined area (the goal box being accessible from at least three sides on the field; see image below); and a remaining area (i.e., the rest of the field other than the goal box) away from the defined area and positioned within the outer boundary of the playing field. The limitations “wherein the playing field is configured for a first team of players that during game play operate to try to prevent a second team of players having possession of the ball to place a second team player holding the ball in the defined area” and “wherein upon commencement of the game there are one or more balls placed into play and in possession by the second team” describe an intended use of the claimed game. (See note on claim interpretation in the rejection of claim 1 under 35 USC 112(b) above.) With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Miller teaches each and every structural feature of the invention as claimed, as set forth in detail above, and is inherently capable of use as claimed. 

    PNG
    media_image1.png
    347
    673
    media_image1.png
    Greyscale

	Regarding claim 2, the limitation “wherein upon commencement of the game the first team of players are positioned on a first side of the playing field including the defined area, and the second team of players is positioned on a second side of the field opposite the first side” is interpreted for examination purposes to be an intended use of the claimed invention. (See note on claim interpretation in the rejection of claim 2 under 35 USC 112(b) above.) As noted above, a recitation of intended use does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case, Miller teaches each and every structural feature of the invention as claimed, as set forth in detail above, and is inherently capable of use as claimed.
	Regarding claim 3, Miller further discloses the defined area comprises an enclosure (i.e., a soccer goal; see image above) that prevents entry into the defined area from at least one direction of the playing field (since the net of the soccer goal can be considered to prevent entry to the goal box from at least one direction).
	Regarding claim 4, Miller further discloses the defined area is accessible from all sides on the playing field (i.e., from all three sides of the goal box that are on the playing field). 
	Regarding claim 5, Miller further discloses the defined area has a rectangular configuration as viewed downwardly from an elevation above the defined area (see aerial view in the image above).
	Regarding claims 7 and 9, Miller further discloses the playing field has a square shape (claim 7) or, more generally, a rectangular shape (claim 9), as shown in the image above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claims 6 and 8, Miller teaches the claimed invention substantially as claimed, as set forth above for claim 1. Miller does not explicitly disclose the playing field having a circular shape (claim 6) or an oval shape (claim 8). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the field of Miller with a circular or oval shape, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the playing field has not clearly been established in the present record, or claimed. (See Applicant’s Specification at pg. 6, second paragraph: “The playing field may be configured having a round shape, an oval shape, a rectangular shape, a square shape, or any other shape conducive to game play.”)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Palmquist (US Patent No. 5,518,234, hereinafter Palmquist).
Regarding claim 10, Miller teaches the claimed invention substantially as claimed, as set forth above for claim 1. The notes that one of ordinary skill in the art would recognize that the field of Miller would ordinarily be combined with a round ball (e.g., a soccer ball) with an outside surface. However, Miller is silent with respect to the ball and does not teach a ball with an outside surface having a plurality of surface features configured to enable one to grasp or throw the ball during game play. However, Palmquist discloses a round ball (10, Fig. 1; col. 3, lines 29-31) comprising an outside surface (11) having a plurality of surface features (dimples 20) configured to enable one to grasp and throw the ball (10) during game play (Abstract, lines 3-4, “to permit the easier grasping of the ball”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game of Miller by including a round ball with surface features as taught by Palmquist, for playing ball sports on the field while providing a novel appearance and enhanced grip (Palmquist, col. 2, lines 33-40).
Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaRocque et al. (US Patent Pub. 2019/0314698, hereinafter LaRocque) in view of Henzie (US Patent Pub. 2011/0224030, hereinafter Henzie). 
Regarding claim 11, LaRocque discloses a method of playing a game (Figs. 1 and 4; para. 0011 and 0015) comprising: placing a first team of players (offensive squad 10) at a first end of a playing field (26, Fig. 4; adjacent to starting line of scrimmage 28a); and placing a second team of players (defensive squad 12) at a second end of the playing field (between starting line of scrimmage 28a and end zone 32), wherein the playing field (Fig. 4) has an outer boundary defined by one or more marking elements (line of scrimmage 28a, end line 28b, and sidelines 34a and 35b; para. 0015, lines 18-22 and 38-40), and wherein the second end of the playing field includes a defined area (end zone 32) within the outer boundary of the playing field and configured to accommodate placement of a player holding a ball therein (para. 0011, lines 18-21, “offensive squad 10 [Fig. 1] scores points by crossing into the end zone while in possession of the football”), wherein the playing field (26) includes only one defined area (i.e., only one end zone 32, Fig. 4; para. 0015); wherein during game play the first team of players (offensive squad 10) are in possession of one or more balls (para. 0011, lines 15-16, “the team on offense takes possession of the football”) with the objective of moving the one or more balls to the second end of the playing field to place a player from the first team (10) holding one of the balls into the defined area (para. 0011, lines 18-21, “offensive squad 10 [Fig. 1] scores points by crossing into the end zone while in possession of the football”), wherein during game play the second team of players (defensive squad 12) engages the first team (10) with the objective of preventing the first team (10) from placing a player from the first team (10) holding one of the balls into the defined area (para. 0011, lines 22-25, “the team on defense fields its nine-man defensive squad 12 and tries to stop the offensive squad 10 from crossing into the end zone, or from catching the football in the end zone”).
LaRocque does not teach the defined area is accessible from multiple sides on the playing field. However, Henzie teaches a method of playing a field game which similarly includes first and second teams attempting to place a player holding a ball into a defined area (goal 40, Fig. 6) within an outer boundary (34, 36) of a playing field (para. 0033, “Goals can be scored by a player on offense running the tugball into the opposing team’s goal”), wherein the defined area (40) is accessible from multiple sides on the playing field (see Fig. 6; para. 0029, the goal being “spaced inwardly from the field’s short side out of bounds lines 34 by about 20 feet” and “centrally located with respect to the width of the field”), such that the player holding the ball may be placed within the defined area (40) from any of the multiple sides. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LaRocque by configuring the defined area to be accessible from multiple sides, as taught by Henzie, in order to add interest to the game by providing a greater variety of routes by which the offensive players may evade the defensive players to reach the defined area.
Regarding claims 15-18, the modified LaRocque teaches the claimed invention as set forth above for claim 11. LaRocque further discloses that during game play, the first team (offensive squad 10) moves the ball in any manner between members of the first team and moves the ball in any direction on the field (para. 0011, lines 16-18, the offensive squad 10 “attempts to advance the ball down the field by running with the ball or throwing it”), and wherein possession of the ball by the first team (10) is lost when a member of the first team (10) fails to maintain control of the ball (para. 0011, lines 26-28, “If the team on offense … is forced to give up possession of the football, the offensive and defensive teams switch roles”) (claim 15); and once the ball is either lost control of by the first team (10) and/or placed in the defined area (end zone 32) by the first team (10), the first and second teams of players (10, 12) switch sides on the playing field (26; para. 0011, lines 26-30, “If the team on offense scores or is forced to give up possession of the football, the offensive and defensive teams switch roles (the team that was on offense goes on defense and the team that was on defense goes on offense”), and the game starts again with the second team of players having the objective of placing one or more second team players holding the ball into the defined area (i.e., the team previously on defense now playing offense) and the first team of players having the objective of preventing the second team of players from placing one or more second team players holding the ball into the defined area (i.e., the team previously on offense now playing defense; see para. 0011, lines 26-30) (claim 16), wherein play continues with the first and second teams switching sides one or more times after losing possession of the ball and/or placing the ball in the defined area for a defined period of time (para. 0011, lines 30-31, “this continues, back and forth, until the entire game has been played”; para. 0050, lines 1-4, for two 20 minute halves) (claim 17), wherein after the defined period of time a winning team of the first and second teams of players is decided based on a highest score that is associated with a total number of balls placed in the defined area (end zone 32) by the first and second teams of players (para. 0043, lines 14-18, “the winner is the squad that has scored the most points at the end of the game”; para. 0047, lines 1-5, points being scored by placing the ball in the end zone 32) (claim 18).
Regarding claim 19, the modified LaRocque teaches the claimed invention substantially as claimed, as set forth above for claim 18. LaRocque further teaches that each ball placed in the defined area (end zone 32, Fig. 4) counts as a number of points (para. 0047, lines 1-3). LaRocque does not teach that the number of points is one. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any desired number of points scored for each ball placed in the defined area/end zone (32), including one point, since the number of points assigned does not materially impact the method of play. Additionally, one of ordinary skill in the art would recognize that assigning one point per ball (rather than six as in LaRocque) may be preferable in order to simplify the calculation of the score.
Regarding claim 20, the modified LaRocque teaches the claimed invention as set forth above for claim 11. LaRocque further discloses there are two defined periods of time with a time break between the two defined periods (para. 0050, line 4, “two 20 minute halves, with a 5 minute halftime”), wherein the first defined period begins with the start of game play (i.e., the first half), and wherein for the second defined period (i.e., the second half) the second team of players (i.e., the team originally on defense at the start of the game, as discussed above) is initially positioned at the first end of the field (i.e., on the side of the starting line of scrimmage 28a opposite the end zone 32, as the offensive team; see para. 0032, lines 11-15, “to begin the second half, the squads will do the opposite”) with the objective of moving the ball to the second end of the field (26) and placing one or more second team players holding the ball in the defined area (i.e., playing offense), and the first team of players (i.e., the team originally on offense at the start of the game, as discussed above) are initially positioned on the second end of the field (between the starting line of scrimmage 28a and the end zone 32) with the objective of preventing the second team from placing one or more second team players holding the ball in the defined area (i.e., playing defense) (claim 20).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LaRocque in view of Henzie, in further view of Pettey (US Patent No. 6,902,500, hereinafter Pettey).
Regarding claim 12, the modified LaRocque teaches the claimed invention substantially as claimed, as set forth above for claim 11. LaRocque does not teach that the game is played with approximately three balls in the possession of the first team. However, Pettey teaches a similar game (Fig. 1) played with “at least two” balls (col. 2, lines 40-44) in possession by a first team with the objective of moving the balls to a second end of a playing field (100, Fig. 1) to place a first team player in possession with one of the balls into a defined area (end zone 112) at the second end (col. 3, lines 30-31), in order to make the game more exciting and fast-paced (col. 1, lines 29-40). “At least two balls” is considered include three balls as claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of LaRocque by playing with three balls, as suggested by Pettey, in order to make the game more exciting and fast-paced.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over LaRocque in view of Henzie, in further view of Wikipedia, “Kickoff (gridiron football)” (hereinafter Wikipedia).
Regarding claim 13, the modified LaRocque teaches the claimed invention substantially as claimed, as set forth above for claim 11. LaRocque does not explicitly teach that the second team (defensive squad 12) is initially in possession of the ball and transfers the ball to the first team (offensive squad 10) to begin game play. However, as disclosed by Wikipedia, it is conventional in football to begin game play with a kickoff (see NPL document, pg. 1), in which a second team is initially in possession of the ball and transfers the ball to a first team (pg. 1, first paragraph, “one team - the ‘kicking team’ - kicking the ball to the opposing team - the ‘receiving team.’ The receiving team is then entitled to return the ball, i.e., attempt to advance it towards the kicking team’s end zone”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of LaRocque by giving the second team initial possession of the ball to transfer the ball to the first team to begin game play, as taught by Wikipedia, since this is a conventional step for beginning a football-type game.
Regarding claim 14, the modified LaRocque teaches the claimed invention substantially as claimed, as set forth above for claim 13. Wikipedia further discloses the second team (pg. 1, “the kicking team”) moves toward the first end of the field (i.e., the end of the field on which the receiving team is positioned) to engage the first team (pg. 1, “the receiving team”) after initiating transfer of the ball (pg. 1, first paragraph, the first, receiving team advancing toward the kicking team’s end zone “until the player with the ball is tackled by the kicking team”). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        December 15, 2022